--------------------------------------------------------------------------------

                                       
                                       
                                       
                                       
                                       
                                       
                                       
                               COURT OF APPEALS
                           EIGHTH DISTRICT OF TEXAS
                                EL PASO, TEXAS



JORGE MARIN,
           
                                  Appellant,

v.

THE STATE OF TEXAS,

	                      State.



                                      §
                                       
                                      §
                                       
                                      §
                                       
                                      §
                                       
                                      §
                                       
                                      §
                                       
                                      §



	No. 08-21-00157-CR

                                Appeal from the

                             143rd District Court

                           of Reeves County, Texas 

                             (TC# 18-10-08353-CRR)
                                       
	O R D E R
      
      The Court GRANTS Linda J. Lester's request for an extension of time within which to file the Reporter's Record until March 18, 2022.  NO FURTHER REQUESTS FOR EXTENSION OF TIME TO FILE THE REPORTER'S RECORD WILL BE CONSIDERED BY THIS COURT.
      It is further ORDERED that Linda J. Lester, Court Reporter for the 143[rd] District Court for Reeves County, Texas, prepare the Reporter's Record and forward the same to this Court on or before March 18, 2022.
	IT IS SO ORDERED this 2[nd] day of March, 2022.
						PER CURIAM
Before Rodriguez, C.J., Palafox and Alley, JJ.